DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-10 are pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 07/15/2021. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification






The abstract of the disclosure is objected to because the length of abstract is currently 166 words and should not exceed more than 150 words.  Furthermore, the abstract segmented to multiple sentences.  The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims.  Appropriate correction is required.  See MPEP § 608.01(b).
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 5-10 are rejected under 35 U.S.C. 10(a) (1)(a)(2) as being anticipated by Scott Robertson Bickham et al., (US 2007/0196061 A1) hereinafter “Bickham”.
Regarding claim 1, Bickham disclose an optical communication apparatus, comprising (Bickham: Fig. 6-8, optical communication apparatus 300, 400, see at least ¶¶ [0036], [0040], [0061]-[0064], [0069]) an optical waveguide that performs propagation only in a reference mode at a first wavelength (Bickham: Fig. 6-8, with optical waveguide 100 implemented in optical fiber communication 300, 400, optical waveguide 100 performs propagation of only reference/fundamental mode LP01 when the wavelengths is above the cable cutoff frequency, and first order mode LP11 light signal transmission for when wavelengths below cable cutoff and above at predetermined wavelength that is lower than the cable cutoff, ¶¶ [0011]-[0012], [0031]), the optical communication apparatus performing communication using light of a second wavelength that enables the optical waveguide to perform propagation in at least a first order mode in addition to the reference mode (Bickham: Fig. 6-8, optical waveguide 100 implemented in optical fiber communication 300, 400, transmitters 402, 404 transmits light of second wavelength from ranging 850 nm band that perform propagation at first order mode LP11 when wavelength is lower than the cable cutoff and simultaneously with first wavelength range 1310 nm – 1550 nm, ¶¶ [0011]-[0012], [0036], [0040], [0061]-[0064]).
Regarding claim 8, is rejected in the same manner as claim 1. 
Regarding claim 9, is rejected in the same manner as claim 1 and further Bickham disclose the optical communication system comprising: reception section and transmission (Bickham: Fig. 6-8, optical communication system 300, 400 with optical communication transmission section 402-406 and reception section 408-411, optical waveguide 100 (see Fig. 6), ¶¶ [0011]- [0012], [0036], [0040], [0061]- [0064]). 

Regarding claim 2, Bickham disclose the optical communication apparatus according to claim 1, wherein the first wavelength is a wavelength at which a wavelength dispersion is zero (Bickham: first wavelength between 1280 to 1320 nm with relative refractive index provide zero dispersion see claim 7, ¶¶ [0023]).

Regarding claim 5, Bickham disclose the optical communication apparatus according to claim 1, wherein the second wavelength is a wavelength in an 850 nm band (Bickham: the second wavelength operating range 850 nm band, for LP02 or LP21 ¶¶ [0035], [0040], [0064]).

Regarding claim 6, Bickham disclose the optical communication apparatus according to claim 1, wherein the optical waveguide is an optical fiber (Bickham: Fig. 6-8, optical waveguide 100 is an optical fiber ¶¶ [0037], [0036]).

Regarding claim 7, Bickham disclose the optical communication apparatus according to claim 1, wherein the optical waveguide is a silicon optical waveguide (Bickham: optical fiber or optical waveguide is silica-based core and cladding, ¶¶ [0060], [0049]).

Regarding claim 10, Bickham disclose the optical communication system according to (Bickham: Fig. 7-8, transmission section transmitter 334, 402-405 maybe laser or light emitting diode connected or cable 100 connected to transmission section 402-406, ¶¶ [0064], [0067]).

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scott Robertson Bickham et al., (US 2007/0196061 A1) hereinafter Bickham, in view of Ori Weisberg et al., (US 2007/0147752 A1) hereinafter “Weisberg”.  
Regarding claim 3, the combination of Bickham disclose the optical communication apparatus according to claim 1, wherein the first wavelength is but does not expressly disclose a wavelength of between 300 nm and 5 µm.
However, Weisberg disclose a wavelength of between 300 nm and 5 µm (Weisberg: Fig. 1, optical fiber 101, transmitter 110, 120 wavelength λ1 & λ2, can be greater than 300 nm to 5000 nm or 5 µm ¶¶ [0011], [0036]- [0039]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin to support a wavelength of between 300 nm and 5 µm as taught by Weisberg in order to support range of spectrum such as visible portion of the electromagnetic spectrum. Such waveguides that 

Regarding claim 4, the combination of Bickham disclose the optical communication apparatus according to claim 3, wherein the first wavelength is a wavelength in a 1310 nm band or a wavelength in a 1550 nm band (Bickham: first wavelength operating range 1310 nm band is between 1260 to 1360 nm and 1550 nm band (i.e., C-band) between 1530 to 1565 nm, ¶¶ [0035], [0040], [0064]).
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636